SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment")
dated as of December 26, 2002, among DARLING INTERNATIONAL INC., a Delaware
corporation (the "Borrower"), the banks or other lenders party to the Agreement
referenced below (each, individually a "Bank" and collectively, the "Banks"),
and CREDIT LYONNAIS NEW YORK BRANCH, as administrative agent for the Banks (in
such capacity, the "Administrative Agent").


W I  T  N  E  S  S  E  T  H:



          WHEREAS, the Borrower, the Banks and the Administrative Agent have
previously entered into that certain Amended and Restated Credit Agreement dated
as of May 10, 2002 (as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of September 17, 2002, herein referred to as
the "Agreement"; capitalized terms used herein and not otherwise defined are
used herein as defined in the Agreement); and

          WHEREAS, the Borrower has requested that the Administrative Agent and
the Banks modify and amend certain terms and provisions of the Agreement to
permit the Borrower to consummate the purchase of certain trap grease businesses
and related assets thereof; and

          WHEREAS, the Administrative Agent and the Banks signatory hereto have
agreed to amend the Agreement pursuant to the terms and subject to the
conditions set forth herein.

          NOW, THEREFORE, for and in consideration of the mutual benefits and
covenants hereunder and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 1. Amendment to Section 10.3.   Section 10.3 of the Agreement is hereby amended
    by (a) deleting the "and" that appears between clause (v) and clause (vi);
    (b) deleting clause (vi) in its entirety; and (c) adding the following in
    lieu thereof:
    
    "(vi) the Borrower may acquire the right to obtain from third parties the
    raw materials utilized in the Borrower's business, including, but not
    limited to any client lists, containers, equipment and vehicles associated
    therewith, if the Agent approves of each such acquisition, which approval
    may be given or withheld in Agent's sole discretion (provided that the prior
    written approval of the Required Banks shall be required for any such
    acquisition for a purchase price in excess of $500,000) and (vii) the
    Borrower may acquire grease trap businesses, including, but not limited to,
    any client lists, equipment and vehicles assocated therewith, if the Agent
    approves of each such acquisition, which approval may be given or withheld
    in Agent's sole discretion (provided that the prior written approval of the
    Required Banks shall be required for any such acquisition for a purchase
    price in excess of $500,000)."
    
    
 2. Representations and Warranties. The Borrower hereby represents and warrants
    to the Administrative Agent and the Banks that:
    
                 (a)    each of the representations and warranties contained in
    Article 8 of the Agreement are true and correct in all material respects on
    and as of the date hereof as if made on and as of such date, except to the
    extent that such representations and warranties specifically relate to an
    earlier date, in which case such representations and warranties shall be
    true and correct in all material respects as of such earlier date; and
    
                 (b)     after giving effect to this Amendment, no Default or
    Event of Default has occurred and is continuing as of the date hereof.
    
    
 3. Conditions Precedent to the Effectiveness of this Amendment.  This Amendment
    shall become effective as of the date hereof on the date (the "Second
    Amendment Effective Date") when the Administrative Agent shall have received
    a copy of this Amendment executed by the Borrower and the Required Banks.
    
    
 4. Continuing Effect; No Other Agreements.   Except as expressly amended
    hereby, all of the terms and provisions of the Agreement are and shall
    remain in full force and effect. The amendments contained herein shall not
    constitute a waiver, amendment or modification of any other provision of the
    Agreement or for any other purpose except as expressly set forth herein.
    
    
 5. No Waiver; Cumulative Remedies.    No failure or delay on the part of the
    Administrative Agent or the Banks in exercising any right, power or remedy
    under this Amendment shall operate as a waiver thereof; nor shall any single
    or partial exercise of any such right, power or remedy preclude any other or
    further exercise thereof or the exercise of any other right, power or remedy
    under this Amendment. The rights, powers and remedies provided in this
    Amendment are cumulative, may be exercised from time to time and in such
    order (unless otherwise prescribed in the Agreement as modified by this
    Amendment) as the Administrative Agent or the Banks, as the case may be,
    shall determine and are in addition to, not exclusive of, the rights, powers
    and remedies provided by applicable law.
    
    
 6. Effect on Loan Documents.   The Borrower hereby ratifies and confirms that,
    except as expressly provided in this Amendment, all other terms, provisions,
    conditions and agreements contained in the Loan Documents remain unchanged
    and are in full force and effect and that the Administrative Agent and the
    Banks have all rights, remedies and powers hereunder and in the Loan
    Documents, or at law or in equity, and the Borrower is obligated by and
    subject to all the terms, provisions, conditions and covenants thereof and
    hereof.
    
    
 7. Governing Law; Counterparts; Miscellaneous.  
    
    
                 (a)     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
    INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
    
                 (b)     This Amendment may be executed in any number of
    counterparts and by the different parties on separate counterparts, each of
    which counterparts when executed and delivered shall be an original, but all
    of which shall together constitute one and the same instrument.
    
                 (c)     Section captions used in this Amendment are for
    convenience only and shall not affect the construction of this Amendment.
    
                 (d)     No amendment, modification, termination or waiver of
    any term or provision of this Amendment, and no consent to any departure by
    the Borrower from this Amendment, shall in any event be effective unless the
    same shall be in writing and signed by the Administrative Agent and the
    Required Banks.
    
                 (e)     From and after the Second Amendment Effective Date, all
    references in the Agreement to the "Agreement" shall be deemed to be
    references to such Agreement as modified hereby.
    
                 (f)     Borrower agrees to pay promptly the reasonable fees and
    expenses of counsel to Administrative Agent for services rendered in
    connection with the preparation, negotiation, reproduction, execution, and
    delivery of this Amendment.
    
                 (g)     THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
    AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
    CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES. THERE ARE NO
    UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------



SIGNATURE TO SECOND AMENDMENT TO CREDIT AGREEMENT

          IN WITNESS WHEREOF, the undersigned parties have executed this
Amendment to be effective for all purposes as of the date above first written.



 BORROWER:  DARLING INTERNATIONAL INC.     By:   /s/  John O. Muse              
      Name:   John O. Muse                     Title:   Executive Vice
President                               Finance and Administration          
    


ADMINIISTRATIVE AGENT: CREDIT LYONNAIS NEW YORK BRANCH, individually as a Bank
and as Administrative Agent     By:   /s/  Atilla Koc              
      Name:   Atilla Koc                     Title:   Senior Vice
President                  


BANKS: ARK CLO 2000-1, LIMITED

BY:   Patriarch Partners, LLC, its Collateral Manager     By:   /s/  Lynn Tilton
                    Name:   Lynn Tilton                     Title:   Authorized
Signatory                  




--------------------------------------------------------------------------------



 BANK ONE N.A.

    By:   /s/  Phillip D. Martin                     Name:   Phillip D. Martin
                    Title:   Senior Vice President                  



--------------------------------------------------------------------------------



CERBERUS PARTNERS, L.P.

By:   Cerberus Associates, L.L.C., its general partner     By:   /s/  Kevin
Genda                     Name:   Kevin Genda              
      Title:   Atorney In Fact                  



--------------------------------------------------------------------------------



AVENUE SPECIAL SITUATIONS FUND II, L.P.

By:   Avenue Capital Partners II, LLC, its General Partner

      By:   GLS Partners II, LLC, Managing Member of General Partner   
 By:                                                                            
      Name:                                                                   
      Title:                                                                  






--------------------------------------------------------------------------------



 CREDIT AGRICOLE INDOSUEZ

    By:   /s/  Kathleen M. Sweeney                     Name:   Kathleen M.
Sweeney                     Title:   Vice President                     
 By:   /s/  Joseph D. Catarina                     Name:   Joseph D. Catarina
                    Title:   Vice President                  



--------------------------------------------------------------------------------



 PPM AMERICA SPECIAL INVESTMENTS FUND, L.P.

By:   PPM America, Inc., as its attorney-in-fact     By:   /s/  Ronnie Kaplan
                    Name:   Ronnie Kaplan                     Title:   Vice
President                  



--------------------------------------------------------------------------------



 PPM AMERICA SPECIAL INVESTMENTS CBO II, L.P.

By:   PPM America, Inc., as its attorney-in-fact     By:   /s/  Ronnie Kaplan
                    Name:   Ronnie Kaplan                     Title:   Vice
President                  



--------------------------------------------------------------------------------



 DAPLE, S.A.

By:   PPM America, Inc., as its attorney-in-fact     By:   /s/  Ronnie Kaplan
                    Name:   Ronnie Kaplan                     Title:   Vice
President                  

--------------------------------------------------------------------------------



WELLS FARGO BANK (TEXAS) NATIONAL ASSOC.     By:                          
                                                        Name:         
                                                                Title:         
                                                        



